     Case 7-21-cv-03291-PMH          Document 20        Filed in NYSD on 06/15/2021               Page 1 of 6
                                                Request for pre-motion conference granted. The Court
                                                shall hold a telephonic pre-motion conference on October
                                                28, 2021 at 11:00 a.m.    At Lewis
                                                                     Jackson the time
                                                                                    P.C.of the conference, all
                                                parties shall call: (888) 398-2342;     access code: 3456831.
                                                                     677 Broadway, 9th Floor
                                                                   Albany NY 12207
                                                The Clerk of the Court
                                                                  (518) is respectfully
                                                                        512-8700 Main directed to terminate
                                                the motion sequence   pending   at Doc. 20.
                                                                  (518) 242-7730 Fax
                                                                   jacksonlewis.com
                                                SO ORDERED.
                                               June 15, 2021
VIA ECF                                         _______________________
Honorable Philip M. Halpern                     Philip M. Halpern
United States District Court                    United States District Judge
Southern District of New York
500 Pearl Street                                Dated: White Plains, New York
New York, NY 10007                                     June 23, 2021

                                      Re:     Trivelli v. Putnam Hospital Center
                                              Case No.: 7:21-cv-03291 (PMH)
                                              Related Case No. 7:19-cv-09898 (PMH)
Dear Judge Halpern:

        As counsel for Defendant Putnam Hospital Center (referred to as “PHC”) in the above-referenced

case, we are writing pursuant to Rule II(C) of Your Honor’s Individual Practices to request a pre-motion

conference for leave to move to dismiss Plaintiff Derek Trivelli’s (“Plaintiff”) Complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.1

I.      BRIEF FACTUAL AND PROCEDURAL BACKGROUND.

        PHC hired Plaintiff as a Radiology Supervisor in November 2014. At all times relevant herein,

Plaintiff reported directly to April Lividni, PHC’s Radiology Director starting in August 2017. On

September 26, 2017, Ms. Lividini met with Plaintiff and explained to him that PHC was changing its

protocols by requiring an annual required fluoroscopic2 check for every piece of lead protective gear in

the Radiology Department, in addition to the visual inspections of the gear which were already done twice


1
  In lieu of PHC’s submission of an Answer to the Complaint, the parties have exchanged letters as
required by Rule 4(c)(ii) of Your Honor’s Individual Practices, prior to submitting this letter request to the
Court.
2
  “Fluoroscopy is a type of medical imaging that shows a continuous X-ray image on a monitor, much like
an X-ray movie [. . .] The image is transmitted to a monitor so the movement of a body part or of an
instrument or contrast agent (“X-ray dye”) through the body can be seen in detail.”
See https://www.fda.gov/radiation-emitting-products/medical-x-ray-
imaging/fluoroscopy#:~:text=Fluoroscopy%20is%20a%20type%20of,like%20an%20X%2Dray%20movi
e.&text=The%20image%20is%20transmitted%20to,can%20be%20seen%20in%20detail.
      Case 7-21-cv-03291-PMH        Document 20       Filed in NYSD on 06/15/2021          Page 2 of 6

                                                                                    Honorable Philip M. Halpern
                                                                                                  June 15, 2021
                                                                                                         Page 2



a year. Ms. Lividni asked Plaintiff to perform the fluoroscopies by the end of October 2017, a deadline

set by the NYS Department of Health, along with the visual inspections that he routinely performed as

part of his job duties.

         As a result of conducting these fluoroscopic checks, Plaintiff alleges that he suffered from

“possible” or “potential” radiation poisoning/exposure, which resulted in the purported symptoms of a

rash, weight loss, and fatigue. Supposedly to cope with these purported symptoms, Plaintiff requested

two separate leaves of absences on October 26, 2017 and November 3, 2017 (which he claims were

reasonable accommodation requests), which were both granted by PHC.             On November 20, 2017,

Plaintiff was terminated from his employment with PHC due to multiple violations of PHC’s Code of

Conduct.

         On April 15, 2021, Plaintiff filed a Complaint against PHC alleging that PHC’s conduct violated

the New York State Human Rights Law (“NYSHRL”) § 290, et seq. by: (1) discriminating against him

because of a purported disability (i.e., possible radiation poisoning/exposure); (2) failing to provide him

with a reasonable accommodation; and (3) retaliating against him for engaging in alleged protected

activity.

II.      PLAINTIFF’S DISABILITY, REASONABLE ACCOMMODATION, AND
         RETALIATION CLAIMS MUST BE DISMISSED.

         Plaintiff has failed to state a prima face case of disability discrimination under the NYSHRL.

Under the NYSHRL, Plaintiff must show that: (1) PHC is subject to the NYSHRL; (2) he suffered from a

disability within the meaning of the NYSHRL; (3) he was otherwise qualified to perform his job; and (4)

he suffered an adverse employment decision because of his disability. See Logan v. Saks & Co., LLC,

2020 U.S. Dist. LEXIS 178126, at *15 (S.D.N.Y. Sept. 28, 2020) (quoting Brown v. The Pension Bds.,

488 F. Supp. 2d 395, 405–06 (S.D.N.Y. 2006)). Plaintiff cannot establish that he suffered from a

disability covered under the NYSHRL.        As a threshold matter, “potential” or “possible” radiation
    Case 7-21-cv-03291-PMH         Document 20        Filed in NYSD on 06/15/2021         Page 3 of 6

                                                                                   Honorable Philip M. Halpern
                                                                                                 June 15, 2021
                                                                                                        Page 3



poisoning/exposure is not and cannot be considered a disability under the NYSHRL. Plaintiff concedes

that his alleged disability was merely speculative and, even if it existed, only resulted in the purported

symptoms of a rash, weight loss, and fatigue. Second, actual or proven radiation poisoning/exposure

cannot be considered a disability under the NYSHRL unless it prevented Plaintiff from exercising a

normal bodily function or is demonstrable by medically accepted clinical or laboratory techniques.

NYSHRL § 292(21). Plaintiff’s Complaint fails to show how his alleged disability (or its purported

symptoms) prevented him from exercising a normal bodily function or how the alleged injuries would be

demonstrable by medically accepted clinical or laboratory techniques. See Casarella v. New York State

DOT, 2018 U.S. Dist. LEXIS 156286, at *21 (S.D.N.Y. Sept. 13, 2018) (dismissing complaint where

plaintiff failed to present facts describing how his injury “prevents the exercise of a normal bodily

function” or suggesting how his injury would be “demonstrable by medically accepted clinical or

laboratory diagnostic techniques”). Thus, Plaintiff’s NYSHRL disability discrimination claim is subject

to dismissal.

       Plaintiff also was not denied a reasonable accommodation in violation of NYSHRL § 296(3).

PHC was not required to reasonably accommodate Plaintiff’s alleged medical condition because, as

discussed above, that hypothetical condition is not a recognized disability under the NYSHRL and, thus,

does not require a reasonable accommodation, as a matter of law. Furthermore, an accommodation was

not required because there is no allegation that Plaintiff’s purported symptoms of skin rash, fatigue, and

weight loss did anything to prevent him from performing his job duties in a reasonable manner.

Nonetheless, on October 26, 2017 and November 3, 2017, Plaintiff requested leaves of absence,3 which

PHC accommodated and granted (although it was not required to do so). Plaintiff did not make any other

3
  Although not specifically referenced in the Complaint, PHC anticipates that Plaintiff will likely claim
that his overbearing and repeated attempts to obtain details and information regarding PHC’s ongoing
investigation of his October 2017 internal report were requests for a reasonable accommodation, which
they clearly were not.
   Case 7-21-cv-03291-PMH           Document 20       Filed in NYSD on 06/15/2021          Page 4 of 6

                                                                                    Honorable Philip M. Halpern
                                                                                                  June 15, 2021
                                                                                                         Page 4



leave or accommodation requests to PHC. Thus, Plaintiff’s reasonable accommodation claim is subject to

dismissal.

       Plaintiff has not stated a prima facie case of retaliation under the NYSHRL. Plaintiff alleges that

PHC terminated him for requesting an accommodation (i.e., medical leave). But requesting medical leave

does not qualify as a protected activity under the NYSHRL. See, e.g., McKenzie v Meridian Capital

Group, LLC, 35 A.D.3d 676, 677-678 (2d Dep’t 2006) (dismissing retaliation cause of action in

complaint because plaintiff’s sole purported “protected activity” was her request for additional leave time

to accommodate her alleged disability); see also Witchard v. Montefiore Med. Ctr., 103 A.D3d. 596 (1st

Dep’t 2013) (dismissing complaint on summary judgment because plaintiff’s request for reasonable

accommodation is not considered a protected activity for purposes of a retaliation claim under the

NYSHRL); Ramos v Metro-North Commuter R.R., 2020 N.Y. Misc. LEXIS 1666 at *35 (Sup. Ct. N.Y.

Cnty. April 3, 2020). Moreover, simply requesting a leave of absence for an alleged/unconfirmed medical

condition that is not a disability (as was the case here) would not be protected. Regardless, PHC granted

both of Plaintiff’s medical leave requests and terminated him for reasons which were wholly unrelated to

Plaintiff’s requests for medical leave (see Section I, above). Thus, Plaintiff’s NYSHRL retaliation claim

should be dismissed as well.

       Finally, defendant contends that all of Plaintiff’s NYSHRL claims are untimely. The last date of

any alleged discrimination or retaliation by PHC in Plaintiff’s Complaint is November 20, 2017, when he

was terminated from his employment. Plaintiff did not file his Complaint until April 15, 2021, which

well exceeds the applicable three-year statute of limitations period, making the entire Complaint untimely.

It is PHC’s position that Governor Cuomo’s Executive Order 202.8 (and its subsequent extensions)

suspended rather than tolled the statute of limitations period.      See McLaughlin v. Snowlift, Inc.,

500999/2021, 2021 N.Y. Misc. LEXIS 2794 at *6 (Sup. Ct. Kings Cnty. May 20, 2021) (finding that
   Case 7-21-cv-03291-PMH            Document 20        Filed in NYSD on 06/15/2021           Page 5 of 6

                                                                                       Honorable Philip M. Halpern
                                                                                                     June 15, 2021
                                                                                                            Page 5



three-year statute of limitations in a personal injury matter was merely suspended by the COVID-19

Executive Orders, resulting in the dismissal of plaintiff’s complaint based on untimeliness).               Thus,

Plaintiff was required to file his Complaint by November 20, 2020, making it undeniably time-barred by

nearly five months.

       In response, it is anticipated that Plaintiff will argue that the COVID-19 Executive Orders tolled

the applicable statute of limitations period, based on the very recent Second Department decision in Brash

v. Richards, 2021 WL 2213786 at *1 (2d. Dep’t June 2, 2021). In Brash, the intermediate state court

opined that the Executive Orders tolled (rather than stayed) the statute of limitations applicable there.

Moreover, Plaintiff will likely cite to Maple Drake Austell Owner, LLC v. D.F. Pray, Inc, 385 F.Supp.3d

373, 376 (S.D.N.Y. 2019), in support of the mistaken proposition that the Brash decision is somehow

binding on this Court. It is well established that the decisions of intermediate state courts are not binding

upon federal courts, absent a definitive decision from the NYS Court of Appeals (which there has not

been here). See O’Neill v. City of Auburn, 23 F.3d 685, 689-90 (2d. Cir 1994); Calvin Klein, Ltd. V.

Trylon Trucking Corp., 892 F.2d 19, 194 (2d. Cir. 1989); Lee v. Kylin Management, LLC, 2019 U.S.

Dist. LEXIS 29556 at *5 (S.D.N.Y. 2019). Because PHC believes that Snowlift, supra, is a better

reasoned decision, it contends that the NYS Court of Appeals would likely agree with its rationale and

find that the COVID-19 Executive Orders at issue suspended rather than tolled applicable statute of

limitations periods, and as a result, this Court should rule in PHC’s favor on this issue.

       For these reasons, PHC respectfully requests a pre-motion conference to enter into a briefing

schedule on its motion to dismiss Plaintiff’s Complaint in its entirety.

                                                      Respectfully submitted,
                                                      JACKSON LEWIS P.C.

                                                      /s/ Vincent E. Polsinelli
cc: Counsel of Record (Via ECF)                       Vincent E. Polsinelli
    Case 7-21-cv-03291-PMH           Document 20       Filed in NYSD on 06/15/2021          Page 6 of 6




                                    CERTIFICATION OF SERVICE

         I hereby certify that on June 15, 2021, a copy of the foregoing was filed electronically and served

by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all

parties by operation of the court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing through the

court’s CM/ECF System.


                                                      /s/ Vincent E. Polsinelli
                                                      Vincent E. Polsinelli
4830-5747-0190, v. 4
